        Case 1:20-cr-00290-KPF Document 31 Filed 08/25/21 Page 1 of 2




                          PELUSO & TOUGER, LLP
                            70 LAFAYETTE STREET
                          NEW YORK, NEW YORK 10013
                             PelusoandTouger.com

                                                           Ph. No. (212) 608-1234
                                                           Fax No. (212) 513-1989




August 24, 2021
By ECF
Honorable Katherine Polk Failla
                                                           MEMO ENDORSED
United States District Court Judge
United States Courthouse
40 Foley Square
New York, New York 10007

        Re: United States v. Dominic Lewis,
            20 CR 290 (KPF)

Your Honor,

        The Court graciously granted my prior letter asking to adjourn the sentence
date in this matter. Unfortunately the date the Court selected (September 21st) is the
first day of the Jewish holiday of Sukkot which is a major holiday and I will be in
services at my local synagogue that day. Thus, with the Government’s consent I am
most respectfully requesting a short adjournment of the Sentence date so that I can
comply with my religious beliefs. My only bad dates would be September 22, 28 and
29th.
        Thank you for your consideration of this matter.
Most Respectfully,


David Touger, Esq.
         Case 1:20-cr-00290-KPF Document 31 Filed 08/25/21 Page 2 of 2

Application GRANTED. The sentencing scheduled for September 21, 2021
is hereby ADJOURNED to December 2, 2021, at 3:00 p.m, in Courtroom 618
of the Thurgood Marshall Courthouse, 40 Foley Square, New York, New
York. Due to the Court's calendar, the Court is not able to
accommodate Defendant's request for a short adjournment, and has
selected the soonest available sentencing date.

In light of this adjournment, Defendant's sentencing submission shall be
due two weeks in advance of sentencing and the Government's submission
shall be due one week in advance of sentencing.

Date:    August 25, 2021                    SO ORDERED.
         New York, New York




                                            HON. KATHERINE POLK FAILLA
                                            UNITED STATES DISTRICT JUDGE
